Citation Nr: 1635772	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction, posttraumatic stress disorder (PTSD), and coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970 in the United States Marine Corps.  He served in Vietnam and was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2014, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In May 2014, the Board remanded the appeal for further development.

In December 2014, the Board denied service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In January 2016, the Court vacated the December 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In March 2016, the Board remanded the appeal for development consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While this appeal has been previously remanded in efforts to obtain adequate opinions on the matter of secondary service connection, one additional addendum opinion is required.  

The record is clear that the Veteran served in Vietnam and is presumed to have been exposed to herbicides.  See, e.g., DD Form 214; Military Personnel Records; January 2006 & August 2011 Rating Decisions.  Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences (NAS) has concluded that there is "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010). See also, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  

Multiple VA medical opinions have been obtained, including in October 2005, February 2006, November 2006, June 2014, and April 2016, but on careful review of each of those opinions, no examiner has addressed the matter of direct service connection based on herbicide exposure.  An opinion in this regard must be obtained before the Board renders a decision.

Accordingly, the case is REMANDED for the following action:

1.  Contact the April 2016 VA examiner or, if that examiner is unavailable, a similarly qualified professional.  The examiner is to review the Veteran's complete claims file, and state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension is related to service, including to his presumed exposure to herbicides.

In answering the question, the examiner must directly address the NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.

The rationale for all opinions expressed must be provided.  

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

